                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
1
                                                                    Aug 01, 2019
2                                                                        SEAN F. MCAVOY, CLERK



3                          UNITED STATES DISTRICT COURT

4                       EASTERN DISTRICT OF WASHINGTON

5    UNITED STATES OF AMERICA,                       No. 1:16-PO-08137-MKD-1

6                        Plaintiff,                  ORDER GRANTING
                                                     DEFENDANT’S MOTION TO
7    vs.                                             DISMISS CASE WITH PREJUDICE
                                                     AND AMENDING PRIOR ORDER
8    JAIME P. SUAREZ,                                OF DISMISSAL

9                        Defendant.                  ECF No. 42

10         Before the Court is Defendant’s Motion to Dismiss Case with Prejudice

11   (ECF No. 42). For the reasons set forth in the motion;

12         IT IS HEREBY ORDERED:

13      1. The Motion to Dismiss Case with Prejudice (ECF No. 42) is GRANTED.

14      2. The Court’s prior Order of Dismissal (ECF No. 41) is AMENDED. This

15         case shall be DISMISSED WITH PREJUDICE.

16      3. The District Court executive is directed to file this order, provide copies to

17         counsel, and close the file.

18      DATED August 1, 2019.

19                                s/Mary K. Dimke
                                  MARY K. DIMKE
20                       UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
